      Case 2:20-cr-00201-SVW Document 1 Filed 05/08/20 Page 1 of 5 Page ID #:1



 1

 2

 3                                                          05/08/20
 4                                                              clo



 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,               CR No.   20cr00201-SVW
11             Plaintiff,                    I N F O R M A T I O N

12             v.                            [18 U.S.C. § 1343: Wire Fraud]
13   ANTONIO MARIOT WILSON,
       aka “Dr. Tony Mariot” and
14         “Brice Carrington,”

15             Defendant.

16

17        The United States Attorney charges:
18                                [18 U.S.C. § 1343]
19   A.   INTRODUCTORY ALLEGATIONS
20        At times relevant to this Information:
21        1.   Defendant ANTONIO MARIOT WILSON, also known as “Dr. Tony
22   Mariot” and “Brice Carrington,” was a resident of Los Angeles County,
23   within the Central District of California.
24        2.   The University of California, Los Angeles (“UCLA”) was a
25   prestigious public research university in Los Angeles, California,
26   within the Central District of California.
27        3.   The University of Oxford was a prestigious collegiate
28   research university in Oxford, England.
      Case 2:20-cr-00201-SVW Document 1 Filed 05/08/20 Page 2 of 5 Page ID #:2



 1        4.    The United States Navy Sea, Air, and Land Teams (“Navy

 2   SEALs”) constituted the United States Navy’s primary special

 3   operations force and a component of the Naval Special Warfare

 4   Command.   The Navy SEALs were a prestigious and exclusive component

 5   of the United States armed forces.

 6        5.    The American Broadcasting Company (“ABC”) was an

 7   established and well-known American commercial broadcast radio and

 8   television network owned by the Disney Media Networks division of the

 9   Walt Disney Company.

10        6.    EA Sports, a part of the Electronic Arts company, was an

11   established and well-known developer and publisher of sports video

12   games.

13   B.   THE SCHEME TO DEFRAUD

14        7.    Beginning in or around May 2015, and continuing until at
15   least in or around October 2018, in Los Angeles County, within the
16   Central District of California, and elsewhere, defendant WILSON,
17   knowingly and with intent to defraud, devised, participated in,
18   executed, and attempted to execute a scheme to defraud J.L., Au.H.,
19   Ar.H., and S.K. (the “victims”) as to material matters, and to obtain
20   moneys, funds, assets, and other property owned by and in the custody
21   and control of the victims by means of material false and fraudulent
22   pretenses, representations, and promises, and the concealment of
23   material facts.
24        8.    The fraudulent scheme operated and was carried out, in
25   substance, as follows:
26              a.     Defendant WILSON would meet the victims, often through
27   location-based dating applications for individuals looking for a
28   romantic relationship.

                                            2
      Case 2:20-cr-00201-SVW Document 1 Filed 05/08/20 Page 3 of 5 Page ID #:3



 1               b.    Defendant WILSON would induce the victims into

 2   engaging in romantic relationships with him by making the following

 3   false and fraudulent statements and representations, among others,

 4   which defendant WILSON knew were false when he made them and which

 5   defendant WILSON used to create a false impression of legitimacy and

 6   prestige:

 7                     i.    that defendant WILSON was a Navy SEAL;

 8                     ii.   that defendant WILSON graduated from Oxford

 9   University; and

10                     iii. that defendant WILSON was a professor at Oxford

11   University who was currently teaching biblical antiquities at UCLA.

12               c.    Relying on the intimacy and admiration he cultivated

13   in his victims through this false impression, defendant WILSON would

14   induce the victims to invest in one of his two companies:

15                     i.    Ultimate FX, also known as Pinnacle Ultimate

16   (“Ultimate FX”), which defendant WILSON claimed was a sound design

17   company; and

18                     ii.   2nd Life, which defendant WILSON claimed was a

19   software business designed to provide instruction through animated

20   learning on applying for government benefits.

21               d.    In order to induce the victims to invest in these

22   companies, defendant WILSON made the following false and fraudulent

23   statements, representations, and promises, among others, to the

24   victims, which defendant WILSON knew were false when he made them:

25                     i.    that the victims’ funds would be invested in

26   Ultimate FX or 2nd Life;

27                     ii.   that ABC and EA Sports had used Ultimate FX to

28   supply sound effects for their television shows and video games;

                                            3
      Case 2:20-cr-00201-SVW Document 1 Filed 05/08/20 Page 4 of 5 Page ID #:4



 1                   iii. that defendant WILSON had met with venture

 2   capital investors who had valued 2nd Life at over $30 million and who

 3   wanted to invest in 2nd Life; and

 4                   iv.   that 2nd Life had a present valuation of $3.2

 5   million.

 6              e.   Defendant WILSON further omitted and concealed the

 7   following material facts, among others, from his victims:

 8                   i.    that defendant WILSON spent victim funds to fund

 9   his own lifestyle and pay for his personal expenses; and

10                   ii.   that defendant WILSON had previously admitted

11   under oath to carrying out a scheme to defraud investors who invested

12   money with him for the purpose of developing a sound design company

13   called Ultimate FX.

14              f.   Defendant WILSON would sell unregistered securities in

15   2nd Life to the victims by distributing “shareholder agreements” and

16   “stock purchase agreements” to the victims.

17              g.   Defendant WILSON would accept investments for Ultimate

18   FX and 2nd Life from the victims in the form of cashier’s checks,

19   personal checks, and wire transfers.

20              h.   After accepting the victims’ funds, defendant WILSON

21   would not invest the money in his companies as promised, but would

22   instead spend it on personal expenditures, such as paying his credit

23   card bills, buying luxury items, and paying his rent.

24   C.   USE OF THE WIRES

25        9.    On or about August 8, 2018, in Los Angeles County, within
26   the Central District of California, and elsewhere, defendant WILSON,
27   for the purpose of executing and attempting to execute the above-
28   described scheme to defraud, transmitted and caused the transmission

                                            4
      Case 2:20-cr-00201-SVW Document 1 Filed 05/08/20 Page 5 of 5 Page ID #:5



 1   of, by means of interstate wires, an email from an account housed by

 2   Google to Ar.H. attaching a stock purchase agreement for 2nd Life

 3   signed by defendant WILSON and Ar.H., via a server located outside of

 4   California.

 5                                         NICOLA T. HANNA
                                           United States Attorney
 6

 7

 8                                         BRANDON D. FOX
                                           Assistant United States Attorney
 9                                         Chief, Criminal Division
10                                         RANEE A. KATZENSTEIN
                                           Assistant United States Attorney
11                                         Chief, Major Frauds Section
12                                         KRISTEN A. WILLIAMS
                                           Assistant United States Attorney
13                                         Deputy Chief, Major Frauds Section
14                                         ALEXANDER C.K. WYMAN
                                           Assistant United States Attorney
15                                         Major Frauds Section
16

17

18

19

20

21

22

23

24

25

26

27

28

                                            5
